McKinstry, J., concurring:
The general law providing for the incorporation of Water Companies took effect April 22, 1858; the “'Ensign Act” was approved the next day.
The latter did not purport to confer the franchises therein granted on Ensign and his associates as individuals, but attempted to confer them on a corporation to be formed by Ensign and his associates when (or immediately after) such corporation should be formed under the general law.
I agree with Mr. Justice Cbockett and with Mr. Justice Rhodes, that the Legislature can neither pass a special Act granting powers or privileges to a particular corporation-cre*531ated under the general law,, which are not enjoyed by all other like corporations under the same law, nor pass a special Act limiting, or burthening with peculiar conditions, the rights or powers acquired by a particular corporation from the general law.
We are to ascertain the rights, privileges, powers, duties, and obligations of the Spring Valley Water Company, by reference only to the general law under which it was incorporated, and as if the Ensign Act had never been passed.
All corporations created under the general law acquired the right to charge such rates for water supplied to consumers as should be fixed by the commissioners to be appointed as therein provided. The Ensign Act attempted to guarantee to the Spring Valley Water Works twenty per cent, per annum on the capital by that company invested, by declaring that the commissioners should never fix the rates so low as to yield less than such twenty per centum.
The general law required all water companies to furnish water to the extent of their means, and free of charge, to the city or town to which water was conducted, “in ca§e of fire or other great necessity.” I express no opinion as to the precise meaning of the phrase “other great necessity.” On the former appeal, and before I came to the bench, it was held by all the Justices qualified to sit in this case that these words did not include every municipal purpose. I shall assume that the construction given by the Court is correct. At a time, then, when the defendant—in common with all other corporations formed under the general law—was under obligation to furnish water to the city, into which water was conducted, “in case of fire or other great necessity,” the Ensign Act attempted to impose upon the defendant the additional obligation to supply water to the city for all “other municipal purposes.”
The Legislature could neither confer a benefit nor impose an obligation on the Spring Valley Water Works not conferred or imposed on all water companies by the general law. To confer a special benefit or impose a special obligation would be equally destructive of the uniformity which it is the object of section thirty-one, of Article IV. of the Constitution to secure.
*532I do not think the fact that the franchise to deliver water and charge tolls, or that the conduits of the company or. right to use the streets, may constitute “ property” subject to taxation, should influence the decision of the present case.
Assuming that a grant by the sovereign of the privilege of laying down mains and pipes in the public streets—an incident inseparably connected with the franchise to charge tolls for water—can be considered as a grant by the owner of the fee of an “ interest in real estate,” (a proposition to which I cannot assent,) the defendant was entitled to such interest in real estate by virtue of its incorporation under the general law, before' the Ensign Act was by its terms to ■ take effect. That act, if valid, could not operate a grant with a certain condition of property of which the defendant was already the owner, without the condition. To sustain the Ensign Act, in the particular under consideration, it must be held that all of a class of corporations being in the enjoyment of certain franchises and subject to certain obligations under a general law, the Legislature can relieve one of the corporations of a portion of these obligations, or add to the burthen imposed on all, additional obligations binding on one alone.
The rights and duties of all corporations formed under the general law providing for the incorporation of water companies, are fixed and determined by its terms, and can only be changed or modified by amendment of the general law. And every such amendment must be made applicable to all corporations created under the general law.
I agree with Mr. Justice Crockett, that the validity of the Ensign Act is directly and necessarily involved in the decision of thé present case, and I agree with the conclusions which he has reached in respect to the other questions discussed in his opinion, and in the order denying rehearing.
Mr. Chief Justice Wallace, having been of counsel for the plaintiff, took no part in the decision.